Title: From James Madison to George Bomford, 7 June 1817
From: Madison, James
To: Bomford, George


Dear SirMontpellier June 7. 1817
Mr. Eddins the proposed contractor for the Musket Stocks, has since my last, ascertained by a careful examination of the fund of Walnut Trees on which he relied, that it will not yield more than about 12,000 Stocks of the description required. He can not therefore with prudence or safety engage for a greater amount. The form of the contract you inclosed has been so varied as to limit his engagement to that number and to the term of one year. Should it be found on trial that the Trees he has in view will furnish a greater number, and it be desireable to the public, that a further contract be made, he will probably be willing to enter into one. This is a resource however, which if a more certain one present itself to the Department, ought not to be counted on. In the mean time the present contract as he has signed it, will be very acceptable, and I believe executed in the most satisfactory manner. If equally convenient to the public, an alteration dividing the number of Stocks into 2 equal annual supplies of 6000, would be preferred, and the whole number for each year, may be made deliverable at one time, after the 1st. delivery. One inspection of a moderate number, may be advisable, in order to guard agst. misconceptions of the Standard.
With this explanation, the contract is returned herewith in its varied State to be executed on the part of the public, or sent back in a fairer form to be executed anew by the Contractor; or to be set aside altogether, if not admissible for the limited number of 12,000 Stocks. I regret that this limitation has been found necessary, and shall feel greater regret, if any inconveniency should result to the public from what has passed. Friendly respects
J. M
